Exhibit 10.1
 
1 North Wall Quay
Dublin 1
Ireland
 
 
T  +353 1 622 2000
F  +353 1 622 2222
 








 
Peadar Mac Canna
Citibank Europe plc
 
Director
1 North Wall Quay
 
Trade Business Management
Dublin 1, Ireland
         
Tel       +353 (1) 622 4567
   
Fax       +353 (1) 622 2741
   
peadar.maccanna@citigroup.com









Date        17 September 2010
 


 
To:
Renaissance Reinsurance Ltd., DaVinci Reinsurance Ltd. and Glencoe Insurance
Ltd. (the “Original Companies”)



 
FACILITY LETTER (this “Letter”)




1.  
Committed letter of credit facility

 
1.1
Further to recent discussions, Citibank Europe plc (the “Bank”) is pleased to
provide a committed letter of credit issuance facility (the “Facility”) until
31st December 2012 (the "Termination Date") to the Companies subject to the
terms and conditions set out in this Letter.  Unless otherwise defined herein,
capitalised terms used in this Letter are as defined in clause 14.

 
1.2
Subject to the Facility Limit, at any time and from time to time during the term
of the Facility, one or more affiliates of RenRe Holdings may request to
participate in the Facility and become a "Company" for all purposes of this
Letter.  Any such affiliate shall become an Additional Company for purposes of
this Letter if:

 
(i)           the Bank approves (in its sole discretion) the addition of such
affiliate;


 
(ii)
such affiliate delivers to the Bank a duly completed and executed Accession
Letter; and



 
(iii)
the Bank has received all of the Facility Documents listed in clause 3, an
accession to the Facility Fee Letter duly completed and executed by such
affiliate in the form required by the Facility Fee Letter and the other evidence
listed in clause 4 in relation to such affiliate.

 
1.3
Any Company may, upon at least 5 Business Days' prior written notice to the
Bank, withdraw from the Facility, and such withdrawal shall be effective as of
the date on which the Bank has received payment of all amounts due and payable
to the Bank by such Company (if any) under the Facility Documents to which such
Company is a party and such Company has satisfied the requirements set forth in
clause 2.3.

 
 


Citibank Europe plc


Directors: Aidan M Brady, Sanjeeb Chaudhuri (U.K.), Mark Fitzgerald, Bo J.
Hammerich (Sweden), Brian Hayes, Mary Lambkin, Frank McCabe,
William J. Mills (USA), Terence O’Leary (U.K.), Patrick Scally, Naveed Sultan
(U.K.), Christopher Teano (U.S.A.), Francesco Vanni d’Archirafi (Italy), Tony
Woods.
 
Registered in Ireland: Registration Number 132781. Registered Office: 1 North
Wall Quay, Dublin 1.
Ultimately owned by Citigroup Inc., New York, U.S.A.
Citibank Europe plc is regulated by the Financial Regulator
 

--------------------------------------------------------------------------------

 
 
1.4
The parties hereto acknowledge and agree that, notwithstanding anything to the
contrary contained in any Facility Document, any Company may request a Credit to
be issued to support its own business or that of one of its subsidiaries,
provided always that in all cases, such Company is the only counterparty of the
Bank and for all purposes is the applicant of such Credit and is fully liable in
relation to such Credit in accordance with the terms of the Facility Documents,
including without limitation, clause 1.3 of the Master Agreement to which such
Company is a party.

 
2.           Amount
 
2.1
The Facility shall be in a maximum aggregate amount of USD 300,000,000 (or the
equivalent in the applicable currency) (the "Facility Limit").  The maximum
aggregate amount of letters of credit that may be issued on behalf of any one
Company shall be equal to the Facility Limit; provided, that, in no event shall
the maximum aggregate amount of letters of credit that may be issued on behalf
of all Companies collectively exceed the Facility Limit.

 
2.2
The Companies may, upon at least 5 Business Days' prior written notice to the
Bank, terminate in whole or reduce in part the unused portion of the Facility
(thereby reducing the Facility Limit); provided, that, each partial reduction
shall be in an aggregate amount of USD 10,000,000 or an integral multiple of USD
1,000,000 in excess thereof.

 
2.3
The withdrawal from the Facility by a Company in accordance with clause 1.3
shall not reduce or otherwise affect the Facility Limit, and the Facility Limit
shall continue to apply with respect to the other Companies that are still
participating in the Facility following such withdrawal (if any); provided,
that, no such withdrawal shall become effective unless and until:

 
 
(a)
(i)    all letters of credit ("that Company's Outstanding LCs") that have been
issued and remain outstanding under this Facility and the relevant Master
Agreement for the account of such withdrawing Company shall have been cancelled
and returned to the Bank,



 
 
(ii)    there shall have been issued for the benefit of the Bank one or more
third-party standby letters of credit supporting all of such withdrawing
Company’s reimbursement obligations with respect to such Company's Outstanding
LCs provided that (1) each such standby letter of credit is in a form and
substance satisfactory to the Bank and issued by a bank or other financial
institution acceptable to the Bank and (2) the Bank and such Company have agreed
(via an amendment to the Facility Fee Letter) a utilisation fee to cover such a
situation;



 
 
(iii)    such withdrawing Company places (or procures another person to
place)  full cash collateral (applying the coverage principals set out in
schedules 1 and 2 of the Pledge Agreement) with the Bank securing all of such
withdrawing Company’s reimbursement obligations with respect to such Company's
Outstanding LCs, provided the cash is placed in a bank account in the name of
such Company (or, as the case may be, such other person) held with the Bank (or,
at the Bank's option, Citibank N.A. London Branch or an affiliate of the Bank)
and charged in favour of the Bank pursuant to such charge documentation as the
Bank shall require with all formalities and other steps (including any
registrations and the obtaining of any satisfactory legal opinions covering
issues such as (but not limited to) corporate benefit) that the Bank may deem
necessary or desirable have been taken; and

 
 
 

--------------------------------------------------------------------------------

- 3 -
 
 
(b)
no Event of Default with respect to such Company is continuing or would result
from such withdrawal.

 
3.           Facility Documents
 


Each Company shall separately enter into the following documents in relation to
the Facility:


 
 (a)
an Insurance Letters of Credit - Master Agreement in the agreed form (each, a
"Master Agreement" and, collectively, the "Master Agreements");



 
(b)
a Pledge Agreement governed by New York law in the agreed form (each. a "Pledge
Agreement" and, collectively, the "Pledge Agreements");



 
(c)
if it wishes to provide cash collateral security in order to pay a lower
utilisation fee under the Facility Fee Letter, (i) a reinsurance deposit
agreement charge over cash governed by English law (each, a "Reinsurance Deposit
Agreement"), and (ii) a side letter relating to the Reinsurance Deposit
Agreement and the Pledge Agreement (each a "Side Letter" and, collectively, the
"Side Letters"), each in form and substance satisfactory to the Bank;



 
(d) 
an Account Control Agreement governed by New York law in the agreed form (each,
a "Account Control Agreement" and, collectively, the "Account Control
Agreements");



 
(e) 
a corporate mandate in the agreed form; and



 
(f) 
a general communications indemnity in the agreed form.

 
4.           Conditions precedent
 
The initial Credit for the account of a Company shall not be issued until the
Bank has received the documents and other evidence specified below in form and
substance satisfactory to the Bank (each a “Condition Precedent”):


(a)           
the enclosed duplicate of this Letter, duly executed on behalf of the Original
Companies or, if applicable, an Accession Letter duly executed on behalf of such
Company;



 (b)          
the other Facility Documents together with any document to be delivered under
the Facility Documents, duly executed on behalf of such Company;



(c)           
evidence that all registrations, filings and other steps necessary (other than
any specifically referred to as conditions subsequent) to perfect any security
interest created pursuant to the Facility Documents have been fulfilled;

 

(d)          
wet-ink certified copies of the constitutional documents of such Company;

 
 
 

--------------------------------------------------------------------------------

- 4 -
 



(e)           
such other documents, information and other evidence as the Bank may reasonably
require prior to the date of issuance of the Credit for the account of such
Company in order to comply with the Bank’s anti-money laundering and other
know-your-customer policies and procedures; and



(f)           
such Company's latest annual consolidated audited financial statements
(consolidated with its subsidiaries) and its latest quarterly
consolidated  unaudited financial statements.



5.           Utilisation requests
 
5.1
On and after the date on which the Conditions Precedent set forth in clause 4
have been satisfied, whenever a Company wishes the Bank to issue a Credit under
the Facility, it shall submit to the Bank an Application Form in accordance with
(and as defined in) the Master Agreement executed by such Company at least 3
Business Days before the proposed issue date for the Credit (which shall be a
Business Day).  Provided that the applicable conditions precedent to the
issuance of a Credit as set forth in clause 1 of the Master Agreement have been
satisfied, and subject to clauses 5.2 and 12.2, upon receipt of such Application
Form, the Bank shall, on the proposed date, issue a Credit for the account of
such Company.

 


5.2           The Bank shall be entitled to examine each request to issue a
Credit on a case-by-casebasis and shall be entitled to decline any such request
without liability where:


(a)           
such request would cause the Bank to be in breach of any law of any jurisdiction
applicable to it (including, without limitation, any breach of sanctions imposed
by the law of the United States of America); or



(b)           
the tenor of the Credit is longer than 15 months (except if such Credit is an
Evergreen Credit); or



(c)           
the tenor of the Credit exceeds the Termination Date;



(d)           
there is a failure to deposit in a pledged account held with The Bank of New
York Mellon (or such other custodian satisfactory to the Bank) and/or subject to
any applicable Side Letter, in a charged account held with Citibank, N.A.,
London branch, collateral of the type and in the amount required under the terms
of the applicable Pledge Agreement and/or Reinsurance Deposit Agreement; or



(e)           
there shall have occurred a Change of Control with respect to the Company
requesting the issuance of such Credit.



6.           Interest


6.1
Without prejudice to a Company's obligations under clause 1.3 of its Master
Agreement, such Company severally agrees to pay interest on the amount drawn by
a Beneficiary under a Credit that has been issued for the account of such
Company at a rate per annum of LIBOR plus 1.0% (plus Reserve Asset Costs, if
any) from the date of drawing until the date of reimbursement by such Company.

 
 
 

--------------------------------------------------------------------------------

- 5 -

 
6.2
Any interest accruing under this clause 6 shall be payable by the applicable
Company promptly but in any event within 3 Business Days of demand by the Bank.
Overdue interest shall be compounded in accordance with the usual practice of
the Bank in respect of unauthorised overdrafts.



6.3           Interest due from the Companies under this Letter shall:


 
(a)
be calculated and accrue from day to day;



 
(b)
be calculated on the basis of the actual number of days elapsed and a 360 day
year (or such other day count convention as is market practice for the relevant
currency); and



 
(c)
be payable both before and after judgment.



7.           Fees
 
The fees that the Companies are obliged to pay to the Bank in connection with
the Facility have been separately agreed between the Companies and the Bank in
the Facility Fee Letter and any accession thereto entered into by an Additional
Company.
 
8.           Representations and Warranties


On the date that it signs this Letter or an Accession Letter or an Application
Form, each Company represents and warrants to the Bank as to itself by reference
to the facts and circumstances then existing as follows:


 
(a)
It:



(i)             
is duly organised, validly existing and, to the extent such concept applies, in
good standing under the laws of its jurisdiction of incorporation or
organisation;



(ii)            
has all necessary licences, permits, consents, approvals and authorisations from
or by, and has made all filings with, and given all notices to, all governmental
or other authorities required for, or to enable or entitle it to enter into, and
consummate the transactions contemplated by, each Facility Document to which it
is a party except where the failure to do so would not have a Material Adverse
Effect; and



(iii)           
has the necessary corporate power to enter into and perform the obligations
expressed to be assumed by it under each Facility Document to which it is a
party.



 
(b)
The execution, delivery and performance by it of each Facility Document to which
it is a party and the consummation of the transactions contemplated thereby do
not contravene its constitutional documents or any law or regulation applicable
to it.



 
(c)
Each Facility Document to which it is a party has been duly executed and
delivered by it and constitutes its legal, valid and binding obligation,
enforceable against it in accordance with its terms, subject to (i) the effect
of any applicable bankruptcy, insolvency, reorganization, moratorium or similar
law affecting creditors’ rights generally and (ii) the effect of general
principles of equity (regardless of whether such enforceability is considered in
a proceeding in equity or law).

 
 
 
 

--------------------------------------------------------------------------------

- 6 -


 
(d)
Such Company’s financial statements most recently delivered to the Bank pursuant
to clause 9(c) or 9(d), as applicable (the “Latest Financials”), have been
prepared in accordance with GAAP consistently applied (except as disclosed
therein and in the case of the Latest Financials delivered pursuant to clause
9(c) of this Letter, except for the absence of footnote disclosures and subject
to normal year-end adjustments) and fairly present the consolidated financial
condition of such Company and its subsidiaries at the dates thereof for the
periods then ended (subject, in the case of the Latest Financials delivered
pursuant to clause 9(c), to normal year-end adjustments and except that footnote
and schedule disclosure may be abbreviated).



 
(e)
Since the date of the Latest Financials, there has been no change to such
Company’s financial condition which has had a Material Adverse Effect.



 
(f)
There is no pending or, to such Company’s knowledge, threatened action, suit,
investigation, litigation or proceeding before any court, governmental agency or
arbitrator that would reasonably be expected to have a Material Adverse Effect.



 
(g)
Each of the representations and warranties set forth in clause 2.2 of the Master
Agreement to which it is a party are true and correct.



9.
Information undertakings



Each Company severally agrees that it shall:


(a)           
(other than DaVinci Reinsurance Ltd.) provide the Bank with each annual 10K
filing made by RenRe Holdings as soon as it is available and in any event within
95 days of RenRe Holdings’ fiscal year end;

 
(b)           
(other than DaVinci Reinsurance Ltd.) provide the Bank with each 10Q filing made
by RenRe Holdings as soon as it is available and in any event within 50 days of
the end of each fiscal quarter of RenRe Holdings;

 
(c)           
provide the Bank with a copy of such Company's unaudited balance sheet and
statements of income as of the end of each fiscal quarter as soon as it is
available and in any event within 60 days of the end of such fiscal quarter, all
prepared in accordance with GAAP consistently applied (except as disclosed
therein and except for the absence of footnote disclosures and subject to normal
year-end adjustments);

 
(d)           
provide the Bank with a copy of such Company's audited balance sheet, statements
of income and changes in shareholders’ equity as of the end of each fiscal year
as soon as it is available and in any event within 120 days of the end of such
fiscal year, all prepared in accordance with GAAP consistently applied (except
as disclosed therein);

 
 
 
 

--------------------------------------------------------------------------------

- 7 -
 
(e)           
inform the Bank promptly upon a Change of Control in relation to such Company;
and

 
(f)            
inform the Bank promptly upon an Authorized Officer of such Company becoming
aware that an Event of Default has occurred or is reasonably likely to occur
(excluding any Event of Default which solely relates to another Company).

 
10.           Indemnification


The Companies undertake to indemnify the Bank, within 5 Business Days of demand,
for and against all actions, proceedings, losses, damages, charges, costs,
expenses, claims and demands which the Bank may incur, pay or sustain in
connection with this Letter (unless resulting from the Bank’s gross negligence
or willful misconduct).


11.           Certificates


Any demand, notification or certificate issued by the Bank specifying any amount
due under this Letter or any Facility Document or any determination thereof
shall, in the absence of manifest error, be conclusive and binding on the
Companies.


12.           Events of Default


12.1
Each of the following events shall constitute an Event of Default with respect
to a Company for purposes of this Letter:



 
(a)
such Company fails to pay any:



 
 
(i)    reimbursement obligation (including interest thereon pursuant to clause
6) in respect of a Credit under clause 1.3 of the Master Agreement to which it
is a party on the applicable due date;



 
 
(ii)    amount payable by it under the Facility Fee Letter within 5 Business
Days of its due date; or



 
 
(iii)    other amount due and payable under this Letter or any other Facility
Document within 10 Business Days of its due date;



 
(b)
such Company fails to comply with any of its obligations under this Letter or
any other Facility Document other than the applicable payment obligations
referred to in paragraph (a) above, provided that, no Event of Default will
occur under this clause if such Company remedies the non-compliance within 5
Business Days (or, in relation to breaches of clause 9, 30 days) after the
earlier of an Authorized Officer of such Company becoming aware of the failure
and the Bank notifying such Company of its non-compliance;



 
(c)
any representation or warranty made by such Company under this Letter or any
other Facility Document shall be incorrect in any material respect when made or
deemed made, provided that, no Event of Default will occur under this clause if:



 
 
(i)    the events or circumstances giving rise to the misrepresentation are
capable of remedy; and

 
 
 

--------------------------------------------------------------------------------

- 8 -
 
 
 
(ii)    such Company remedies such events or circumstances within 5 Business
Days of the earlier of an Authorized Officer of such Company becoming aware of
the misrepresentation and the Bank notifying such Company of its
misrepresentation; or



 
(d)
unless otherwise agreed in writing by the Bank, such Company fails to withdraw
from the Facility in accordance with the requirements set forth in clauses 1.3
and 2.3 within 45 days after the occurrence of a Change of Control in relation
to such Company.



12.2
While an Event of Default with respect to a Company is continuing, the Bank may
at any time terminate the availability of the Facility with respect to such
Company.  No Event of Default with respect to a Company shall affect the ability
of any non-defaulting Company to request or obtain Credits under the Facility
and so long as at any time there shall not have occurred and be continuing an
Event of Default with respect to at least one Company, the Facility Limit shall
not be reduced.



13.           Miscellaneous


13.1
The rights of the Bank under this Letter and the Facility Documents (i) may be
exercised as often as necessary; (ii) are cumulative and not exclusive of its
rights under the general law; and (iii) may be waived only in writing and
specifically. Delay in exercising or non-exercise of any such right is not a
waiver of that right.



13.2
If any provision of this Letter or any Facility Document is or becomes illegal,
invalid or unenforceable in any jurisdiction, that shall not affect (i) the
legality, validity or enforceability in that jurisdiction of any other provision
of that document; or (ii) the legality, validity or enforceability in any other
jurisdiction of that or any other provision of that document.



13.3
In no event shall the Bank be liable on any theory of liability for any special,
indirect, consequential or punitive damages and the Companies hereby waive,
release and agree not to sue upon any such claim for any such damages, whether
or not accrued and whether or not known or suspected to exist in its or their
favour.



13.4
The Bank may set off any obligation owed by a Company to the Bank under the
Facility Documents to which such Company is a party or in respect of any Credit
issued on behalf of such Company (whether present or future, actual or
contingent) against any obligation owed by the Bank to such Company or, with
respect to the issuance of any Credit by Citibank, N.A. on behalf of such
Company, any obligation owed by the Bank to Citibank, N.A., regardless of the
place of payment, booking branch or currency of either obligation.  If the
obligations are in different currencies, the Bank may convert either obligation
at a spot rate of exchange prevailing at the applicable time in its usual course
of business for the purpose of the set-off.



13.5
The terms of this Letter may not be modified or amended unless such modification
or amendment is in writing and signed by the Bank and each of the
Companies.  Any waiver of any provision of this Letter shall not be effective
unless in a writing signed by the waiving party.  Neither the Companies, nor,
subject to clause 10 of the Master Agreements, the Bank, may assign any of their
respective rights or obligations hereunder without the prior written consent of
each of the parties hereto.

 
 
 

--------------------------------------------------------------------------------

- 9 -
 
13.6
Clause 10 of the Master Agreements shall apply in respect of this Letter, with
necessary changes.



13.7
In the event of any inconsistency between any provision contained in this Letter
and any provision contained in any other Facility Document, the provision
contained in this Letter shall prevail.  For the avoidance of doubt, the parties
hereto agree that for so long as this Letter remains in effect, the provisions
set forth in clause 1.1(i) of the Master Agreements shall be disregarded and
shall be of no force or effect and that for so long as the Facility Fee Letter
remains in effect, the provisions set forth in clause 1.5 of the Master
Agreements shall be disregarded and shall be of no force or effect.



14.           Definitions and Interpretation
 
14.1
Except to the extent otherwise defined herein, capitalised terms used herein
that are defined in the Facility Documents shall have the respective meanings
ascribed to such terms in the Facility Documents.  Additionally, the following
terms have the following meanings:


Accession Letter means a document substantially in the form set out in Schedule
1 (Form of Accession Letter);
 
Account Control Agreements has the meaning set forth in clause 3;
 
Additional Company means a company which becomes an Additional Company in
accordance with clause 1.2;
 
Authorized Officer means, in relation to any Company, the Chief Executive
Officer, Chief Operating Officer, Chief Investment Officer, Chief Accounting
Officer or Treasurer of that Company;
 
Business Day means a day (other than a Saturday or a Sunday) on which banks are
generally open in Dublin and London;
 
Change of Control shall be deemed to have occurred with respect to a particular
Company if RenRe Holdings shall at any time cease to possess (directly or
indirectly) the power to direct or cause the direction of the management and
policies of such Company, whether through the ownership of voting securities, by
contract or otherwise;
 
Company means an Original Company or an Additional Company unless it has ceased
to be a Company in accordance with clauses 1.3 and 2.3;
 
Facility has the meaning set forth in clause 1.1;
 

 
 
 

--------------------------------------------------------------------------------

- 10 -
 
Facility Documents means, in respect of a Company, the documents specified in
clauses 3(a) through 3(f), this Letter (or an Accession Letter, if applicable),
the Facility Fee Letter (or any accession thereto, if applicable), any
Application Form and any other document pursuant to which a security interest,
guarantee or other form of credit support is created or exists in favour of the
Bank in respect of the obligations of such Company under this Letter;
 
Facility Fee Letter means the fee letter entered into between the parties hereto
on or about the date of this Agreement as may be amended, supplemented or
replaced from time to time by agreement between the parties thereto;
 
Facility Limit has the meaning set forth in clause 2.1;
 
GAAP means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession in the United States, that are applicable to the circumstances as of
the date of determination;
 
Letter has the meaning set forth in the preamble;
 
LIBOR means the overnight rate for US Dollars which appears on the screen
display designated "Reuters Screen LIBOR01" on the Reuters Service (or such
other screen display or service as may replace it for the purpose of displaying
the relevant British Bankers' Association Interest Settlement Rates for deposits
in US Dollars in the London interbank market) at or about 11.00 a.m. on the
relevant day;
 
Master Agreement or Master Agreements has the meaning set forth in clause 3;
 
Material Adverse Effect means, in respect of a Company and its subsidiaries, an
event or circumstance having a material adverse effect on (i) the consolidated
financial condition of such Company and its subsidiaries; or (ii) the legality,
validity or enforceability of any Facility Document against such Company;
 
Pledge Agreement or Pledge Agreements has the meaning set forth in clause 3;
 
Reinsurance Deposit Agreement has the meaning set forth in clause 3;
 
RenRe Holdings means RenaissanceRe Holdings Ltd., a company incorporated in
Bermuda with registration number EC 18387;
 
Reserve Asset Costs means the reserve asset costs of the Bank, calculated in
accordance with Schedule 2;
 
Side Letter or Side Letters has the meaning set forth in clause 3.
 

14.2         In this Letter (unless otherwise provided):


 
(a)
words importing the singular shall include the plural and vice versa unless the
context otherwise requires;

 
 
 
 

--------------------------------------------------------------------------------

- 11 -
 
(b)           references to:


 
(i)
clauses are to be construed as references to the clauses of this Letter;

 
 
(ii)
any document shall be construed as references to that document, as amended,
varied, novated or supplemented;

 
 
(iii)
any statute or statutory provision shall include any statute or statutory
provision which amends, extends, consolidates or replaces the same;

 
 
(iv)
any document or person being acceptable or approved or satisfactory shall be
construed as meaning acceptable to or approved by or satisfactory to the Bank in
its sole discretion unless the context otherwise requires;

 
 
(v)
a person shall be construed so as to include that person's assignees,
transferees or successors in title and shall be construed as including
references to an individual, firm, partnership, joint venture, company,
corporation, body corporate, unincorporated body of persons or any state or any
agency of a state; and

 
(vi)          
time are to London time.

 
14.3
The headings in this Letter are for convenience only and shall be ignored in
construing this Letter.



15  
Communications



15.1
Any notice or demand to be served on the Companies by the Bank hereunder may be
served in accordance with clause 9 of the Master Agreements.



15.2
Unless otherwise stated, any notice or demand to be served on the Bank by the
Companies hereunder must be served on the Bank either at its address stated at
the beginning of this Letter (or such other address as the Bank may notify the
Companies of from time to time) or by facsimile to such number as the Bank may
notify the Companies of from time to time.



15.3         Any notice or demand:


 
(a)
sent by post shall be deemed to have been served on the relevant party on the
third Business Day after and exclusive of the day of posting; provided that a
copy of all such communications sent by post shall be sent via facsimile or
other form of electronic communication; or



 
(b)
sent by telex or facsimile shall be deemed to have been served on the relevant
party when confirmation is received.



In proving such service by post it shall be sufficient to show that the letter
containing the notice or demand was properly addressed and posted and such proof
of service shall be effective notwithstanding that the letter was in fact not
delivered or was returned undelivered.
 
 
 

--------------------------------------------------------------------------------

- 12 -
 
16.           Governing Law


16.1
This Letter shall be governed by English law and for the benefit of the Bank the
Companies irrevocably submit to the jurisdiction of the English courts in
respect of any dispute which may arise from or in connection with this Letter or
any Credit.



16.2
A person who is not a party to this Letter has no rights under the Contracts
(Rights of Third Parties) Act 1999 to enforce any terms of this Letter.



16.3
Each Company designates the address below as its address for service of all
claim forms, application notices, judgments, orders or other notices of English
legal process relating to this Letter and any other Facility Document governed
by English law.



c/o RenaissanceRe Syndicate 1458
125 Old Broad Street, 18th Floor
London, England
EC2N 1AR


Items served at this address must be marked for the attention of the relevant
Company(ies).


16.4
The Companies must have the same address for service and it must be an address
in London, United Kingdom.  If the Companies wish to change their address for
service, the Companies may do so by giving the Bank at least 10 Business Days'
written notice of the new address for service.



17.           Anti-Tying


Citigroup’s Corporate and Investment Bank’s anti-tying policies, as set forth on
Schedule 3 hereto, are incorporated herein by reference.




[Signature Page Follows]


 
 

--------------------------------------------------------------------------------

- 13 -

Yours faithfully,


/s/ Niall Tuckey
………………………………………………
For Citibank Europe Plc







 
 

--------------------------------------------------------------------------------

 
- 14 -

 
We hereby confirm our agreement to the above:






For and on behalf of
Renaissance Reinsurance Ltd.
 (as Company)
 
/s/ Todd R. Fonner
…………………………………….
Name: Todd R. Fonner
Title:  SVP, CIO






 
 

--------------------------------------------------------------------------------

 
- 15 -





For and on behalf of
DaVinci Reinsurance Ltd.
(as Company)
 
/s/ Todd R. Fonner
…………………………………….
Name: Todd R. Fonner
Title:  SVP, CIO






 
 

--------------------------------------------------------------------------------

 
- 16 -





For and on behalf of
Glencoe Insurance Ltd.
(as Company)
 
 
/s/ Todd R. Fonner
…………………………………….
Name: Todd R. Fonner
Title:  SVP, CIO


 
 

--------------------------------------------------------------------------------

 
- 17 -

SCHEDULE 1


FORM OF ACCESSION LETTER
 [INSERT DATE]


Citibank Europe plc
1 North Wall Quay
Dublin 1, Ireland


Re:
Accession Letter in respect of the Facility Letter, dated 17 September, 2010, by
and among Citibank Europe plc (the “Bank”), Renaissance Reinsurance Ltd.,
DaVinci Reinsurance Ltd., Glencoe Insurance Ltd. and the other Companies from
time to time parties thereto (the “Facility Letter”).



Dear Sirs:



The undersigned, [INSERT NAME OF NEW COMPANY], a [INSERT TYPE OF ENTITY]
organized and existing under the laws of [INSERT JURISDICTION OF ORGANIZATION]
(the “Additional Company”), hereby accedes to the rights, and assumes the
obligations, of a “Company” under the Facility Letter.


The Additional Company agrees to execute and deliver to the Bank each of the
following Facility Documents (as such term is defined in the Facility Letter):


(i)  an accession letter to the Facility Fee Letter, and
(ii) each document listed in clause 3 of the Facility Letter,


and any other document required to be delivered in connection with such Facility
Documents (such Facility Documents and additional document(s), collectively, the
“Transaction Documents”).


As of the date hereof and as to itself, the Additional Company hereby makes the
representations and warranties set forth in clause 8 of the Facility Letter.


The Additional Company's administrative details are as follows:


Address:
Fax:
Attention:


This Accession Letter and any non-contractual obligations arising out of or in
connection with it are governed by English law.


Sincerely,


For and on behalf of
[INSERT NAME OF ADDITIONAL COMPANY]
 
________________________________
Name:
Title:




 
 

--------------------------------------------------------------------------------

 
- 18 -

SCHEDULE 2


RESERVE ASSET COST FORMULAE


1.  
The Reserve Asset Cost is an addition to the interest rate to compensate the
Bank for the cost of compliance with (a) the requirements of the Bank of England
and/or the Financial Services Authority (or, in either case, any other authority
which replaces all or any of its functions) or (b) the requirements of the
European Central Bank.

 
2.  
On the first day of each Interest Period (or as soon as possible thereafter) the
Bank shall calculate, as a percentage rate, a rate in accordance with the
paragraphs set out below.

 
3.  
The Reserve Asset Cost Rate for the Bank lending from a Facility Office in a
Participating Member State will be the percentage notified certified by the Bank
to be its reasonable determination of the cost (expressed as a percentage of the
Bank's participation in all Utilisations made from that Facility Office) of
complying with the minimum reserve requirements of the European Central Bank in
respect of loans made from that Facility Office.

 
4.  
The Reserve Asset Cost Rate for the Bank lending from a Facility Office in the
United Kingdom will be calculated as follows:

 
(a)           
in relation to a sterling Utilisation:

 

 ex. 10.2, sch. 2.4(a) formula [image1.jpg]  per cent. per annum

 
(b)           
in relation to a Utilisation in any currency other than sterling:

 

ex. 10.2, sch. 2.4(b) formula [image2.jpg]   per cent. per annum.

 
Where:
 
A
is the percentage of Eligible Liabilities (assuming these to be in excess of any
stated minimum) which the Bank is from time to time required to maintain as an
interest free cash ratio deposit with the Bank of England to comply with cash
ratio requirements.

 
B
is the percentage rate of interest (excluding the Margin and the Reserve Asset
Cost and, if applicable, any default rate of interest) payable for the relevant
period on the Utilisation.

 
C
is the percentage (if any) of Eligible Liabilities which the Bank is required
from time to time to maintain as interest bearing Special Deposits with the Bank
of England.

 
D
is the percentage rate per annum payable by the Bank of England to the Bank on
interest bearing Special Deposits.

 
E
is designed to compensate the Bank for amounts payable under the Fees Rules and
is calculated by the Bank as the rate of charge payable by the Bank to the
Financial Services Authority pursuant to the Fees Rules in respect of the
relevant financial year of the Financial Services Authority (calculated for this
purpose by the Bank as being the average of the Fee Tariffs applicable to the
Bank for that financial year) and expressed in pounds per £1,000,000 of the
Tariff Base of the Bank.

 
 
 

--------------------------------------------------------------------------------

- 19 -

 
5.  
For the purposes of this Schedule:

 
(a)           
"Eligible Liabilities" and "Special Deposits" have the meanings given to them
from time to time under or pursuant to the Bank of England Act 1998 or (as may
be appropriate) by the Bank of England;

 
(b)           
"Fees Rules" means the rules on periodic fees contained in the Financial
Services Authority Fees Manual or such other law or regulation as may be in
force from time to time in respect of the payment of fees for the acceptance of
deposits;

 
(c)           
"Fee Tariffs" means the fee tariffs specified in the Fees Rules under Column 1
of the activity group A.1 Deposit acceptors (ignoring any minimum fee or zero
rated fee required pursuant to the Fees Rules but taking into account any
applicable discount rate); and

 
(d)           
"Tariff Base" has the meaning given to it in, and will be calculated in
accordance with, the Fees Rules.

 
6.  
In application of the above formulae, A, B, C and D will be included in the
formulae as percentages (i.e. 5 per cent. will be included in the formula as 5
and not as 0.05).  A negative result obtained by subtracting D from B shall be
taken as zero.  The resulting figures shall be rounded to four decimal places.

 
7.  
The Bank may from time to time, after consultation with the Companies, determine
and notify to the Companies any amendments which are required to be made to this
Schedule in order to comply with any change in law, regulation or any
requirements from time to time imposed by the Bank of England, the Financial
Services Authority or the European Central Bank (or, in any case, any other
authority which replaces all or any of its functions) and any such determination
shall, in the absence of manifest error, be conclusive and binding on all
Parties.

 


 



 
 

--------------------------------------------------------------------------------

 
- 20 -

SCHEDULE 3


ANTI-TYING POLICIES


Citigroup’s Global Corporate and Investment Bank (“GCIB”) maintains a policy of
strict compliance to the anti-tying provisions of the Bank Holding Company Act
of 1956, as amended, and the regulations issued by the Federal Reserve Board
implementing the anti-tying rules (collectively, the “Anti-tying
Rules”).  Moreover, our credit policies provide that credit must be underwritten
in a safe and sound manner and be consistent with Section 23B of the Federal
Reserve Act and the requirements of federal law.  Consistent with these
requirements and the GCIB’s Anti-Tying Policy:
 
·  
You will not be required to accept any particular product or service offered by
Citigroup or  any Citigroup affiliate as a condition to the extension of
commercial loans or other products or services to you by Citigroup or any of its
subsidiaries, unless such a condition is permitted under an exception to the
Anti-tying Rules.

 
·  
GCIB will not vary the price or other terms of any Citigroup product or service
based on the condition that you purchase any particular product or service from
Citigroup or any Citigroup affiliate, unless we are authorized to do so under an
exception to the Anti-tying Rules.

 
·  
GCIB will not require you to provide property or services to Citigroup or any
affiliate of Citigroup as a condition to the extension of a commercial loan to
you by Citigroup or any Citigroup subsidiary, unless such a requirement is
reasonably required to protect the safety and soundness of the loan.

 
·  
GCIB will not require you to refrain from doing business with a competitor of
Citigroup or any of its affiliates as a condition to receiving a commercial loan
from Citigroup or any of its subsidiaries, unless the requirement is reasonably
designed to ensure the soundness of the loan.

 


 





 
 

--------------------------------------------------------------------------------

 
